Goldstein v Khurshid (2020 NY Slip Op 01148)





Goldstein v Khurshid


2020 NY Slip Op 01148


Decided on February 19, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 19, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
JEFFREY A. COHEN
COLLEEN D. DUFFY
ANGELA G. IANNACCI, JJ.


2019-04127
 (Index No. 755/18)

[*1]Tzvi H. Goldstein, appellant, 
vMuhammad S. Khurshid, respondent.


Tzvi H. Goldstein, Airmont, NY, appellant pro se.

DECISION & ORDER
In an action, inter alia, to recover damages for fraud, the plaintiff appeals from an order of the Supreme Court, Rockland County (Rolf M. Thorsen, J.), dated February 26, 2019. The order denied the plaintiff's ex parte motion pursuant to CPLR 3215 for leave to enter a default judgment against the defendant, and, sua sponte, directed the dismissal of the complaint.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from so much of the order as denied the plaintiff's ex parte motion pursuant to CPLR 3215 for leave to enter a default judgment against the defendant must be dismissed as no appeal lies from an order issued ex parte (see CPLR 5704; Rodriguez v Our Lady of Mercy Healthcare, 81 AD3d 511, 511-512; Onewest Bank, FSB v Fernandez, 112 AD3d 681, 681; Lichtman v Mount Judah Cemetery, 269 AD2d 319, 320). Additionally, no appeal lies as of right from so much of the order as, sua sponte, directed dismissal of the complaint (see CPLR 5701[a][2]; Sholes v Meagher, 100 NY2d 333, 335), and we decline to grant leave to appeal (see Nanakumo v Gregory, 29 AD3d 754, 754).
AUSTIN, J.P., COHEN, DUFFY and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court